DETAILED ACTION
1.	This is a first action on the merits of application 16904188.
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, and 6, 15-17 is/are rejected under 35 U.S.C. 102a as being anticipated by PASCOUET EP 0393261.
4.	As per claim 1 and 15, Pascouet discloses a  seismic source comprising: a reservoir 32 configured to hold compressed gas; a first firing head 16 coupled to the reservoir, the first firing head configured to generate seismic energy by releasing a first portion of the compressed air from the reservoir to form a first gas bubble in a seismic medium [col. 19 lines 3-7]; and a second firing head coupled to the reservoir, the second firing head 16’ configured to generate seismic energy by releasing a second portion of the compressed gas from the reservoir to form a second gas bubble in the seismic medium [col. 19 lines 8-12], wherein the reservoir comprises a baffle 33 dividing the reservoir into a first sub- chamber 14 containing the first portion of the compressed gas and a second sub-chamber 14’ containing the second portion of the compressed gas. [see fig. 5]
5.	As per claim 2 and 16, Pascouet discloses pressures in the first and second sub- chambers are maintained at a substantially equal pressure. See col. 21 lines 43-45.
6.	As per claim 3 and 17, Pascouet discloses the baffle 33 comprises a pressure regulation feature for equalizing the pressures in the first and second sub-chambers. See col. 21 lines 43-45.
7.	As per claim 6, Pascouet discloses the reservoir comprises a cylindrical housing, wherein the first and second firing heads are disposed on opposite ends of the cylindrical housing. See fig. 5
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascouet et al., and further in view of Curto US 5185726.
9.	As per claim 4, Pascouet discloses the aforementioned limitations of claim 1, he does not disclose the pressure regulation feature defines an aperture that fluidly connects the first and second sub-chambers. Curto discloses this in fig. 2 [22b valve inherently has an aperture in the baffle to connect valve across chambers]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have the above said configuration to regulate pressure between chambers to prevent under or over pressurization.
10.	As per claim 5, Pascouet discloses the aforementioned limitations of claim 1, he does not disclose the pressure regulation feature comprises a valve that fluidly connects the first and second sub-chambers. Curto discloses this in fig. 2 [22a-c]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have the above said configuration to regulate pressure between chambers to prevent under or over pressurization. 

Allowable Subject Matter
11.	Claims 9-14 are allowed. 
12.	Claims 7-8, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617